DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent April 24, 2018, claim(s) 1-19 are pending in this application; of these claims 1, 9, and 13 are in independent form.

Drawings
The drawings are objected to because the top of Figure 4 refers to a portion of the Figure as “in green”; however, the Figure is in black and white.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Objections
Claim 1 and 13 are objected to because of the following informalities:  “decoding the retrieved data object to obtained…” includes a grammatically incorrect tense for the word “obtained.”  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a deduplicator for deduplicating…” in claim 9.  The Examiner interprets that Para [0014] describes the deduplicator as “achieved, in part, by a representation using maps between keys, hash objects and data objects, and storing the maps as part of the metadata.”  Hardware is taught in Para [0018] as “Digital subsystem 12 may comprise (not shown) a Data Domain Restorer (DDR) provided by Dell/EMC Corporation for deduplicating digital data.”
“an encoder for encoding” in claim 9.  The Examiner interprets that the encoder is taught by Para [0017].  The hardware for encoding and decoding operations includes a processor according to Para [0018].
“a synthesizer unit for synthesizing” in claim 9.  The Examiner interprets that the algorithm for the synthesizer unit is described in Para [0031], using car.jpg as a non-limiting example of the data.  The hardware for synthesizing is described in Para [0018], “DNA synthesizer 16 may be a commercially available synthesizer for synthesizing artificial DNA for storage in DNA libraries 18… DNA sequencer 14 and DNA synthesizer 16 may be devices that are robotically controlled by the digital system to sequence and synthesize, respectively, a DNA sequence.”

“a decoder for decoding” in claim 9.  The Examiner interprets that the algorithm for the decoder is taught by Para [0017].  The hardware for encoding and decoding operations includes a processor according to Para [0018].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0068060 A1 (“Ceze”).

	As to claim 1, Ceze teaches a method of storing binary digital data in DNA storage (Ceze Figure 4), comprising:
deduplicating said digital data (Ceze Para [0038]: storing keys within the digital data after rejecting storage requests involving previously used keys, i.e. duplicate keys);
encoding the binary digital data in a format for representation as DNA information (Ceze Para [0042]: the sequence generation engine encodes binary data as a sequence of nucleotides);
(Ceze Para [0041]: sequence generation into a DNA molecule representing the data having unique keys that are not duplicates according to Para [0038]) and storing the synthesized DNA in pools of a primary library (Ceze Para [0039]: storing a pool using integer identifiers), a hash library (Ceze Para [0039]: storing a pool using SHA-2 hash identifiers) and a data library (Ceze Para [0039]: storing a pool using globally unique identifiers), the primary library having DNA information for a hash object of a hash of said data (Ceze Para [0060] and Figure 2B: a storage pool having sub-addresses for piecing together payloads), said hash library having DNA information for a data object of said data (Ceze Para [0060] and Figure 2B: a storage pool having sub-addresses for piecing together payloads), and the data library containing DNA representing the data object (Ceze Para [0060]  and Figure 2B: a storage pool containing payloads);
retrieving the data object by sequencing the DNA in said libraries to obtain DNA representing said data object (Ceze Para [0046]: retrieving data objects and synthesizing the DNA molecules from the library); and
decoding the retrieved data object to obtained the original binary digital data (Ceze Para [0060]: reconstructing the value in the payloads from the sequenced data).

As to claim 13, Ceze teaches a non-transitory computer readable medium embodying executable instructions for controlling a processor to perform a method for to storing binary digital data in DNA storage (Ceze Figure 4), comprising:
(Ceze Para [0038]: storing keys within the digital data after rejecting storage requests involving previously used keys, i.e. duplicate keys);
encoding the digital data in a format for representation as DNA information (Ceze Para [0042]: the sequence generation engine encodes binary data as a sequence of nucleotides);
synthesizing DNA representing said deduplicated digital data (Ceze Para [0041]: sequence generation into a DNA molecule representing the data having unique keys that are not duplicates according to Para [0038]) and storing the synthesized DNA in pools of a primary library (Ceze Para [0039]: storing a pool using integer identifiers), a hash library (Ceze Para [0039]: storing a pool using SHA-2 hash identifiers) and a data library (Ceze Para [0039]: storing a pool using globally unique identifiers), the primary library having DNA information for a hash object of a hash of said data (Ceze Para [0060] and Figure 2B: a storage pool having sub-addresses for piecing together payloads), said hash library having DNA information for a data object of said data (Ceze Para [0060]  and Figure 2B: a storage pool having sub-addresses for piecing together payloads), and the data library containing DNA representing the data object (Ceze Para [0060] and Figure 2B: a storage pool containing payloads);
retrieving the data object by sequencing the DNA in said libraries to obtain DNA representing said data object (Ceze Para [0046]: retrieving data objects and synthesizing the DNA molecules from the library); and
(Ceze Para [0060]: reconstructing the value in the payloads from the sequenced data).

Allowable Subject Matter
Claims 2-8 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 2, Ceze teaches the method of claim 1, wherein the primary library stores key objects, each key object identifying a key (Ceze Para [0039]: storing a pool using integer identifiers as keys), a unique identifier (UID) of a corresponding data object (Ceze Para [0039]: another key that is a globally unique identifiers that represents a sub-address described in Para [0060]), a pool identifier (ID) and primers for a hash object in said hash library (Ceze Para [0034]: the pool ID, the primers for the sub-address and the primer for the address of the primary library are the identical primers and stored in the beginning of each key object).
	However, the combination of elements of claim 2 teaches the details of the data structure in Applicant’s Figure 4, which is different from Ceze’s Figure 2B.  For example, Ceze does not clearly teach a pool identifier, primers, and sub-addresses as distinct elements.  Furthermore, the function of the data structure in Ceze’s .

Claims 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 9-12 are allowable because the claims invoke 35 U.S.C. § 112(f), which limits the claim to include structural and algorithmic details from the Applicant’s Specification, which further limits the claim to include, at the very least, the elements that are recited in claim 2 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 03/025123 A2:  Involves a polyprimer key for retrieving information DNAs from multiple other DNA molecules for storage and retrieval.
US 2006/0286569 A1:  See Figure 5 for hashing and concatenating DNA label information.
US 2017/0187390 A1:  Storing and reading information on DNA strands.
US 2019/0311782 A1:  See Figure 1 for storing information in DNA with indexing information.
US 2005/0053968 A1: Teaches basic of DNA storage in multiple sequences, without hash-based deduplication techniques.
US 2019/0194738 A1:  A key-value store using microorganisms, plasmids, and DNA.  May use hashing to determine the key.
Proceedings of the Twenty-First International Conference on Architectural Support for Programming Languages and Operating Systems. 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        March 13, 2021